DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-9, 12-16, and 20 have been amended.
Claims 1-20 are currently pending and addressed below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the following limitations which are not supported in the written description: “determining, while the autonomous vehicle is offline, to position the autonomous vehicle at a second location different than the first location; and instructing the autonomous vehicle to travel from the first location to the second location before the autonomous vehicle goes online.”
	Paragraph 0043 of the applicant’s specification recites “A routing back-end service (or another service associated with supply positioning) can determine that it would be favorable to position one or more vehicles in a certain area before the vehicles go back online and become available to undertake vehicle service assignments. Based at least in part on the vehicle identifier (and its association with the vehicle location, offline time duration, etc.), the back-end service can utilize the vehicle identifier to determine which vehicle(s) can be re-positioned from their current locations to these certain areas in the most efficient manner, before those vehicles go online with the service platform.” This section of the specification teaches that it would be favorable to position one or more vehicles in a certain area, and teaches determining which vehicles can be re-positioned. However, the specification does not explicitly teach a system or method for actually re-positioning the vehicles, nor does the specification teach instructing an autonomous vehicle to travel from one location to another location before the autonomous vehicle goes online.
	Claims 16 and 20 contain substantially similar subject matter as claim 1, and are therefore rejected in the same manner as claim 1 as set forth above.
	Claims 1-15 are rejected due to their dependence on claim 1.
	Claims 17-19 are rejected due to their dependence on claim 16.
	
Response to Arguments
Applicant’s arguments filed June 30, 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 101 and 35 U.S.C. 103 have been fully considered and are persuasive. Regarding the 35 U.S.C. 101, the applicant has provided a sufficient argument that the claims provide an improvement to the field of operating a fleet of autonomous vehicles. Therefore, the rejections have been withdrawn.  
However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 112(a) in view of the limitations added to claim 1, 16, and 20. As set forth above, the specification does not provide sufficient written description to support the limitations added to the claims. Specifically, the written description does not support the claimed limitations of “determining, while the autonomous vehicle is offline, to position the autonomous vehicle at a second location different than the first location; and instructing the autonomous vehicle to travel from the first location to the second location before the autonomous vehicle goes online.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rakah et al. (US 2018/0211541) teaches a system for efficiently prepositioning service vehicles based on predicted future demand.
Rolf et al. (US 2021/0123752) teaches a method for vehicle navigation including performing offline driving maneuvers.
Shimura (US 2017/0344928) teaches an allocation processing unit for allocating a vehicle to a user, including managing vehicles through vehicle IDs, and tracking whether a vehicle is unavailable (i.e. offline).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667


September 13, 2022